 

Exhibit 10.2

LINDBLAD EXPEDITIONS HOLDINGS, INC.

 

 

November 11, 2020

 

 

David Goodman

(via email)

 

 

 

Re:

Equity Compensation

 

 

Dear David:

 

Reference is made to that certain Employment Agreement by and between you and
Lindblad Expeditions Holdings, Inc. (the “Company”), dated as of November 9,
2020 (the “Employment Agreement”). Capitalized terms not defined herein have the
meanings set forth in the Employment Agreement.

 

This letter is to confirm our agreement that (i) the number of Options to be
granted to you pursuant to Section 2(c)(i) of the Employment Agreement will be
reduced to 310,000 Options, and (ii) in addition to the Options, you will be
granted 90,000 Restricted Stock Units (as defined in the LTIP) (the “RSUs”). The
Options and RSUs will be granted to you pursuant to the LTIP on the date of this
letter and the Options will have an exercise price equal to the closing price of
the Company’s common stock on the Nasdaq Capital Market on the date of this
letter. The vesting terms set forth in Section 2(c)(i) of the Employment
Agreement will apply to both the Options and the RSUs.

 

Except as expressly set forth herein, the terms of the Employment Agreement
remain unchanged and in full force and effect.

 

 

 

Very truly yours,

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.

 

 

By:

Name:

Title:

 

Acknowledged, agreed and accepted as of November 11, 2020:

 

 

 

________________________________

David Goodman

 

 

 